Evelyn V. Keyes Justice,
Dissenting
The majority holds that the trial court’s “Order on Defendants’ Summary Motion to Remove Invalid Lien” that removed a lien and assessed attorney’s fees is actually a final judgment because the Order mistakenly contained a Mother Hubbard clause and finality language that called the Order a “final judgment” that disposed of all claims and parties and was appealable. The majority holds that the mistake was not a clerical error but a judicial error that was discovered and corrected outside the trial court’s period of plenary power; therefore, the case was dismissed, was not *111timely appealed, and cannot be resurrected. It thus vacates the trial court’s order correcting the error, and it reinstates the order removing the lien as the final and appealable judgment of the trial court on the untried merits of the case.
I respectfully dissent. In my view, the majority opinion contradicts the Texas Supreme Court’s holding in Lehmann v. Har-Con Corp., which it purports to follow, and it misrepresents the scope of the holding in a successor case, In re Daredia. The opinion also contradicts a number of other established principles of law. It therefore presents an issue of fundamental importance to the jurisprudence of this State. I would deny the petition for writ of mandamus.
Background
This dispute arises out of the cost of construction of a home under a contract between Paul Elizondo, the homeowner, and the builder, M & 0 Homebuilders, Inc., Orlando Cuello, Maria De Jesus Ga-mez, and Texas Homebuilders, LLC (collectively, “M & 0”). Elizondo filed suit against M & 0 for negligence, breach of contract, breach of warranty, fraud and misrepresentation, deceptive trade practices, conversion, conspiracy, and fraudulent conveyance. Elizondo also filed a lis pendens and, later, a lien on property owned by M & 0, alleging that a structure on the property was likely built using misapplied construction trust funds from the construction of Elizondo’s home. Elizondo then filed an application for a temporary injunction to prevent M & 0 from selling, transferring and/or encumbering the property until completion of this litigation, which the trial court granted.
M & 0 filed a “Summary Motion to Remove an Invalid Lien” under Property Code section 53.160 and sought to recover damages and its attorney’s fees under the Fraudulent Lien Act, Civil Practice and Remedies Code section 12.002. The motion alleged that Elizondo’s lien on M & O’s property was defective and without legal basis. Elizondo agreed that the lien was no longer necessary with the temporary injunction in place. M & 0 submitted a proposed “Order on Defendants’ Summary Motion to Remove Invalid Lien.” The Order, which the trial court signed on March 11, 2016, stated that the court was “of the opinion that Judgment should be rendered for Plaintiff’—Elizondo. However, it actually ordered the lien removed and awarded the defendant, M & 0, its attorney’s fees on the motion. The Order also contained a Mother Hubbard clause and finality language, which stated, “This judgment is final, disposes of all claims and all parties, and is appealable. All relief not granted herein is denied.”
In late April, Elizondo asked the trial court to correct the Order by removing the finality language that had admittedly been included by mistake in the proposed order. The trial court agreed it had no intention of entering a final judgment in the case and signed an “Amended Order” on May 9, 2016, deleting the Mother Hubbard clause and the finality language. M & 0 contends the trial court was without plenary power to sign the amended order. The majority agrees and declares that the error was a judicial error and not a clerical error, that the order could not be amended after the trial court lost its plenary power thirty days after entry of the incorrect March 11, 2016 Order, and that, therefore, the entire case was dismissed on the merits by that incorrect order and cannot be resurrected. I strongly disagree.
Discussion
The majority bases its entire opinion on its wholly unjustified conclusion that the correctly named “Order on Defendants’ *112Summary Motion to Remove Invalid Lien” was actually a final judgment on the merits of the case. It observes that a trial court has plenary power to grant a new trial or to modify a judgment only within thirty days after the judgment is signed, although the trial court “may at any time correct a clerical error in the record of a judgment and render judgment nunc pro tunc under Rule 316.” See Tex. R. Civ. P. 329b(d), (f). It then reasons that the March 11 Order is a final judgment “because it contains an unequivocal expression of the trial court’s intent to dispose of the case”—namely the Mother Hubbard clause and finality language; and because the Order contains this language it is a final judgment that disposes of the case on the merits. See Op. at 104-05. Following this circular reasoning, the majority concludes that the Mother Hubbard clause and finality language cannot be a mistake or a clerical error subject to correction nunc pro tunc. See Op. at 110. On this reasoning, any order on any motion that mistakenly includes a Mother Hubbard clause and finality language—even a motion for extension of time, or a motion to abate, or a motion to dismiss counsel—is automatically converted into a final judgment on the merits of the case. Clearly this result is not intended by Lehmann.
Every aspect of the majority opinion depends on the majority’s determination that the order entered by the trial court removing the lien placed by Elizondo on M & O’s property is a final judgment because it contains a Mother Hubbard clause and finality language. But the majority reaches this conclusion on reasoning that is, in fact, directly contrary to Lehmann.
First, the majority mischaracterizes M & O’s motion as a motion for “a partial summary judgment.” Op. at 106. But its own opinion belies this characterization of the motion. The majority states:
M & 0 sought to remove the lien under § 53.160 of the Texas Property Code and to obtain actual damages or $10,000, as well as attorney’s fees and exemplary damages, under the Fraudulent Lien Act. M & O sought to remove the lien on the grounds that Elizondo was not the proper person to file a lien, misapplication of construction trust funds was not a valid basis for a lien, and the lien was fraudulent. M & O gave 21 days’ notice before the date of the hearing, as required by the statute. The trial court’s March 11 order granted the motion, without stating the grounds, and awarded M & O attorney’s fees in the trial court and on appeal.
Op. at 107 n.9 (internal citations omitted).
M & O did not seek a “partial summary judgment” by filing a summary motion to remove the lien placed by Elizondo; nor are proceedings under section 53.160 treated as summary judgment proceedings under Texas Rule of Civil Procedure 166a. The statutes relating to summary removal of an invalid or unenforceable lien do not dispose of any claims or parties, as a summary judgment or partial summary judgment may.
A party may file a motion for summary removal of an invalid or unenforceable lien in a suit brought to foreclose a lien or to declare a claim or lien invalid or unenforceable. Tex. Prop. Code Ann. § 53.160(a) (West 2014). The movant must provide at least twenty-one days’ notice of the hearing on the motion. See id. § 53.160(c). At the hearing, the lien claimant bears the burden of proving notice of the claim and affidavit of lien was provided pursuant to Property Code Chapter 53, and the mov-ant bears the burden of establishing that the lien should be removed for one of seven specific grounds listed in section 53.160. See id. § 53.160(b), (d). If the trial court determines that the movant is not *113entitled to removal of the lien, the court shall enter an order denying the motion, and if the court determines that the mov-ant is entitled to removal, the court shall enter an order removing the lien. Id. § 53.160(e); see Big H. Constr., Inc. v. Hensley, No. 01-10-00379-CV, 2011 WL 1233594, at *2 n.2 (Tex. App.—Houston [1st Dist.] 2011, no pet.) (stating that in section 53.160 proceeding, trial court is only authorized to remove lien and may not invalidate parties’ contract or summarily rule on other claims raised by parties). That is all that a summary proceeding to remove a hen does.
Section 53.160 and the two statutes that follow it in the Property Code contemplate that a ruling on a summary motion to remove a lien does not finally resolve any of the issues between the parties. Section 53.160(e) expressly recognizes that an order on a summary motion is interlocutory and may not be appealed. Tex. Prop. Code Ann. § 53.160(e). Section 53.160(f) provides that any admissible evidence offered at the hearing on the summary motion may be admitted in the trial on the merits of the parties’ claims, but the trial court’s order on the summary motion “is not admissible as evidence in determining the validity and enforceability of the claim or lien.” Id. § 53.160(f). This section thus unequivocally ensures that a ruling on a summary motion to remove an invalid or unenforceable lien is not to be understood as a final disposition of the lien’s validity or enforceability.
Furthermore, section 53.161—governing bond requirements after entry of an order to remove a lien—provides that, in an order removing a lien, the trial court shall set the amount of security the lien claimant must provide to stay removal, and the amount must be a reasonable estimate of the costs and attorney’s fees the movant is likely to incur in the proceeding to determine the validity or enforceability of the lien. Id. § 53.161(a) (West 2014). Additionally, section 53.162 provides that if a removal order is not stayed and the lien claimant later obtains a final judgment in the suit establishing the validity of the .lien, the final judgment revives the removed lien, and the claimant may foreclose on the lien. Id. § 53.162(a)-(b) (West 2014), These two statutes thus also contemplate that proceedings concerning the lien’s validity—to say nothing of proceedings related to other claims between the parties—will continue after the trial court rules on the summary motion to remove the lien. That is exactly the opposite of the majority’s ruling on the scope and effect of the “Order on Defendants’ Summary Motion to Remove Invalid Lien” in this case.
The majority also states that the March 11 order removes the lien and awards attorney’s fees. Op. at 108-09. And, it observes that the order “contains finality language almost identical to the language the Lehmann Court held would unequivocally express the intent to render a final judgment disposing of all parties and claims.” Op. at 109. As a result, it holds that the order “is final even if it grants more relief than was sought or intended.” Op. at 108.
The lesson the majority takes from Leh-mann is, in fact, exactly the opposite from that actually taught. The supreme court said it best:
In the past we have tried to ensure that the right to appeal is not lost by an overly technical application of the law. Fundamentally, this principle should guide in determining whether an order is final. Simplicity and certainty in appellate procedure are nowhere more important than in determining the time for perfecting appeal. From the cases we have reviewed here, we conclude that when there has not been a conventional trial on the merits, an order or judgment is not final for purposes of appeal *114unless it actually disposes of every pending claim and party or unless it clearly and unequivocally states that it finally disposes of all claims and all parties. An order that adjudicates only the plaintiffs claims against the defendant does not adjudicate a counterclaim, cross-claim, or third party claim, nor does an order adjudicating claims like the latter dispose of the plaintiffs claims. An order that disposes of claims by only one of multiple plaintiffs or against one of multiple defendants does not adjudicate claims by or against other parties. An order does not dispose of all claims and all parties merely because it is entitled “final”, or because the word “final” appears elsewhere in the order, or even because it awards costs. Nor does an order completely dispose of a case merely because it states that it is appealable, since even interlocutory orders may sometimes be appealable. Rather, there must be some other clear indication that the trial court intended the order to completely dispose of the entire case. Language that the plaintiff take nothing by his claims in the case, or that the case is dismissed, shows finality if there are no other claims by other parties; but language that “plaintiff take nothing by his claims against X” when there is more than one defendant or other parties in the case does not indicate finality.
To determine whether an order disposes of all pending claims and parties, it may of course be necessary for the appellate court to look to the record in the case. Thus, in the example just given, if the record reveals that there is only one plaintiff and only one defendant, X, the order is final, but if the record reveals the existence of parties or claims not mentioned in the order, the order is not final. On the other hand, an order that expressly disposes of the entire case is not interlocutory merely because the record fails to show an adequate motion or other legal basis for the disposition. The record may help illumine whether an order is made final by its own language, so that an order that all parties appear to have treated as final may be final despite some vagueness in the order itself, while an order that some party should not reasonably have regarded as final imay not be final despite language that might indicate otherwise.
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205-06 (Tex. 2001) (emphasis added).
Here, the majority does exactly the opposite of what the Lehmann court instructed reviewing courts to do. It “ensure[s] that the right to appeal is ... lost by an overly technical application of the law.” Id. at 205. It concludes, directly contrary to Lehmann, “that when there has not been a conventional trial on the merits,” an order is final for purposes of appeal even though it does not “actually dispose[ ] of every pending claim and party.” Id. And this is the case even though the Order patently does not dispose of a single claim on the merits; even though, as an order pursuant to a summary proceeding under Property Code section 53.160 it could not do so; and even though it contains contradictory language as to which party even prevailed on the motion—plaintiffs or defendants.1
*115The majority disregards the supreme court’s admonitions in Lehmann that “[a]n order that adjudicates only the plaintiff’s claims against the defendant does not adjudicate a counterclaim, cross-claim, or third party claim, nor does an order adjudicating claims like the latter dispose of the plaintiffs claims” and that “[a]n order does not dispose of all claims and all parties merely because it is entitled ‘final’, or because the word ‘final’ appears elsewhere in the order, or even because it awards costs.” Id. Rather, it decides that the trial court’s “Order” on M & O’s “Summary Motion to Remove Invalid Lien,” which only removes the lien placed by Elizondo and grants attorney’s fees, actually disposes of the entire case on the merits—none of which were before the trial court or adjudicated at the time.
The majority also disregards the supreme court’s instruction that “[t]o determine whether an order disposes of all pending claims and parties, it may of course be necessary for the appellate court to look to the record in the case.” Id. at 205-06. The record here demonstrates that the March 11 Order is “an order that some party should not reasonably have regarded as final ... despite language that might indicate otherwise.” Id. at 206. Therefore, I cannot agree that the majority has construed Lehmann correctly or has followed its guidance. I believe it has done just the opposite.
Nor do I agree with the majority’s reliance on In re Daredia as support for its determination that the March 11 Order removing Elizondo’s lien is a final judgment that disposes of the case on the merits. See 317 S.W.3d 247 (Tex. 2010) (per curiam). Daredia applied Lehmann in the context of a default judgment entered in a credit card issuer’s collection action against a corporation and an individual. Id. at 248. The default judgment did not reference the individual, but recited the default of the corporation, awarded damages and attorney fees against the corporation, and stated that the judgment disposed of all parties and all claims and was therefore final. See id. No one appealed. Id. The credit card company moved to reopen the case fifteen months later to proceed against the individual, seeking a correction in the judgment nunc pro tunc. Id. The supreme court held that the default judgment, which recited that it was a final judgment and disposed of all parties, was, in fact, a final judgment that could not be corrected nunc pro tunc. Id. at 249. The court stated that “the language of the judgment in this case clearly and unequivocally indicates that it is intended to be final” and that dismissal of the individual, although perhaps inadvertent, was “nonetheless unequivocal, and therefore effective.” Id.
Neither Lehmann nor Daredia expands the power of a Mother Hubbard clause and finality language to establish the finality of a judgment beyond the summary judgment or default judgment context. Nor do any of the other cases cited by the majority expand the power of a Mother Hubbard clause and finality language that was admittedly included in a form order by mistake to confer final judgment status to statutory interlocutory orders on collateral matters having nothing to do with the merits of the case. The summary motion for removal of an invalid or unenforceable lien pursuant to Property Code section 53.160 is fundamentally different from a summary judgment, a default judgment, or any of the cases cited by M & O in which *116Mother Hubbard clauses have been used to create a final judgment, all of which involved parties seeking final disposition of an aspect of their case.2
For all of the foregoing reasons, I believe that the majority opinion in this case is erroneous and creates unsustainable precedent in the First Court of Appeals. I would follow what I believe to be the correct interpretation of Lehmann and Daredia, which is contrary to the majority’s opinion. I would conclude that the finality language mistakenly included in the March 11 Order did not convert that particular interlocutory order into a final judgment and that the trial court properly amended the March 11 Order to remove the Mother Hubbard clause and finality language.
CONCLUSION
I would deny M & O’s petition for writ of mandamus.

. The trial court’s March 11, 2016 Order states: "[T]he Court GRANTS Defendants' [M & O’s] Summary Motion to Remove Invalid Lien and is of the opinion that Judgment should be rendered for Plaintiff [Elizondo] as follows ...
Rather than taking this language as further evidence that the trial court mistakenly signed an order adapted from a form order on a motion for final summary judgment in another case, the majority simply disregards this evidence as immaterial to its *115holding. The Amended Order substitutes language correctly stating that "the Court GRANTS Defendants’ Summary Motion to Remove Invalid Lien and enters the following Orders .... ”


. See In re Cobos, 994 S.W.2d 313, 314-15 (Tex. App.—Corpus Christi 1999, orig. proceeding) (holding that Mother Hubbard clause in agreed judgment memorializing settlement agreement between plaintiffs and two of thirteen defendants created final judgment and disposed of entire case); Harris Cty. Flood Control Dist. v. Adam, 988 S.W.2d 423, 425-27 (Tex. App.—Houston [1st Dist.] 1999) (holding that Mother Hubbard clause in order severing claims against two of six defendants after trial court granted summary judgment in their favor created final judgment in severed cause but not in original cause), pet. denied, 66 S.W.3d 265 (Tex. 2001) (per curiam); Polley v. Odom, 957 S.W.2d 932, 942-43 (Tex. App.—Waco 1997) (holding that trial court, after directing verdict on breach of contract claim, rendered final judgment when it included Mother Hubbard clause in its judgment), vacated, 963 S.W.2d 917 (Tex. App.—Waco 1998, no pet.) (per curiam); Webb v. HCM Claim Mgmt. Corp., No. 07-96-0369-CV, 1998 WL 16033, at *1 (Tex. App.—Amarillo 1998, pet. denied) (mem, op., not designated for publication) (noting, in holding that court lacked appellate jurisdiction over interlocutory appeal from order granting plea to the jurisdiction filed by nongovernmental entities, that order was not final, in part because it did not contain Mother Hubbard clause).